UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7057



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARLON BRAMWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-91-429-A)


Submitted:   October 31, 2000          Decided:     November 16, 2000


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marlon Bramwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marlon Bramwell appeals the district court’s order denying his

motion filed under Fed. R. Civ. P. 60(b).     We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny Bramwell’s pending motion filed under

Fed. R. App. P. 10(a) and affirm on the reasoning of the district

court.   See United States v. Bramwell, No. CR-91-429-A (E.D. Va.

May 23, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2